Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Met-Pro Corporation: We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 pertaining to Met-Pro Corporation Salaried Employee Stock Ownership Planofour report dated June 20, 2007 relating to the financial statements and financial schedule of Met-Pro Corporation Salaried Employee Stock OwnershipPlan which appears in this Form 11-K. /s/ Margolis & Company, P.C. Certified Public Accountants Bala Cynwyd, Pennsylvania July 30, 2007
